NUMBER 13-20-00435-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

TIM JAMES MCMAHAN,                                                          Appellant,

                                           v.

BRENDAN W. GUY
AND STEPHEN TYLER                                                           Appellee.


                   On appeal from the 267th District Court
                         of Victoria County, Texas.


                         ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      Appellant, Tim James McMahan, attempts to appeal an order on special

exceptions and a plea to the jurisdiction. On October 28, 2020, upon review of the notice

of appeal, the Clerk of the Court notified appellant that it appeared the appeal was not

timely perfected. The clerk informed appellant that the defect should be corrected within
ten days from the date of receipt of the court’s letter, or the appeal would be dismissed.

       In his response to the clerk’s notice, appellant informed the court that he did not

receive a copy of the signed orders until September 17, 2020; furthermore, appellant filed

a document entitled Error Coram Nobis and Brief in Support at the trial court, in an

apparent attempt to establish the time that he received notice of the order. The Court

construes that filing as a motion contemplated by Tex. R. Civ. P. 306a(5). See Tex. R.

Civ. P. 306a(4),(5).

       Accordingly, this appeal is hereby ABATED and the cause REMANDED to the trial

court for further proceedings in accordance with Texas Rule of Civil Procedure 306a. The

trial court is directed to forward a supplemental clerk’s record, including any orders

rendered, and a supplemental reporter’s record, if such is necessary, to the Court within

thirty (30) days of the date of this order, or to notify the Court within such period indicating

a date by which the trial court can comply.

       IT IS SO ORDERED.

                                                           PER CURIAM



Delivered and filed the
20th day of November, 2020.




                                               2